Citation Nr: 0317458	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-14 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to Agent Orange.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied entitlement to service 
connection for peripheral neuropathy due to exposure to Agent 
Orange.  In October 2000, the Board remanded the claim to the 
RO for additional development.  Following the requested 
development, the RO continued its denial of the claimed 
benefit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served in Vietnam from May 1970 to March 
1971.  

3.  Peripheral neuropathy was not present in service or until 
many years following service, and any current peripheral 
neuropathy is not shown to be related to service or to any 
incident of service origin, including presumed exposure to 
Agent Orange.  


CONCLUSION OF LAW

Service connection for peripheral neuropathy, to include as 
due to exposure to Agent Orange, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The record shows that the veteran served as an MP in Vietnam 
during the Vietnam era.  His decorations include the Vietnam 
Service Medal.  He contends that service connection is 
warranted for peripheral neuropathy as a consequence of his 
exposure to Agent Orange while serving in Vietnam.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  The listed diseases include acute and subacute 
peripheral neuropathy.  38 C.F.R. § 3.309(e).  The term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years.  
38 C.F.R. § 3.309(e), Note 2.  The last date on which a 
veteran shall be presumed to have been exposed to a herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The record clearly establishes that the veteran did not 
manifest acute and subacute peripheral neuropathy within two 
years of the last date on which he served in Vietnam.  His 
service personnel records show that he last served in Vietnam 
in March 1971; peripheral neuropathy is not shown until more 
than two decades later.  Indeed, the diagnosed condition is 
not shown to be acute and subacute peripheral neuropathy.  
The diagnosis following electrodiagnostic testing by VA in 
July 2002 was peripheral neuropathy, axonal and demyelinating 
type, involving the motor and sensory nerves.  This 
classification of the type of peripheral neuropathy here 
involved is consistent with the impression of Dr. Soueidan, 
the veteran's private treating neurologist, following 
electrodiagnostic studies in July 1996.  

There is no evidence that the veteran had acute or subacute 
peripheral neuropathy during his service in Vietnam or at any 
time within two years following the date of his last service 
in Vietnam.  In the absence of such a showing, there is no 
legal entitlement to service connection for the claimed 
disability on a presumptive Agent Orange basis.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  

Although service connection on a presumptive Agent Orange 
basis is not available in this case, this does not preclude 
the veteran from establishing entitlement to service 
connection for peripheral neuropathy as a residual of 
exposure to Agent Orange under the provisions of 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Although the veteran's service 
medical records are negative for complaints or findings 
referable to peripheral neuropathy, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Although the veteran claims that he 
experienced symptoms consistent with peripheral neuropathy 
upon his return from Vietnam, the earliest documentation of 
symptoms consistent with peripheral neuropathy is in 1996, 
when a diagnostic impression of peripheral neuropathy was 
entered following extensive evaluation by Dr. Soueidan.  A VA 
outpatient treatment note dated in August 1997 indicates that 
the veteran complained of headaches, pain and numbness in the 
extremities with a tingling sensation with a gradual onset 
over the previous few years.  The note indicates that the 
veteran had a 5-year history of increasing peripheral 
neuropathy.  There is simply no evidence of the presence of 
peripheral neuropathy in service or until many years later.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, the law requires that there be a 
showing of current disability and of a link of the current 
disability to service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to the same effect).  

In the absence of a diagnosed disability specifically listed 
in 38 C.F.R. § 3.309(e) (diseases associated with exposure to 
herbicide agents), there was formerly no presumption that the 
veteran was exposed to Agent Orange during his military 
service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2000); McCartt v. 
West, 12 Vet. App. 164 (1999).  However, section 201 of the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001), created 
section 1116(f) of title 38, United States Code, which 
provides for a rebuttable presumption of exposure to Agent 
Orange if a veteran served in Vietnam during the Vietnam era.  
This change, which took effect on December 27, 2001, 
overruled McCartt.  

There is in this case an established diagnosis of peripheral 
neuropathy.  The law creates a rebuttable presumption that he 
was exposed to Agent Orange during his service in Vietnam 
during the Vietnam era.  The history elicited on VA 
examination in June 2002 reflects the veteran's claim that he 
served in an area where Agent Orange was sprayed and possibly 
ate food or bathed in water contaminated with Agent Orange.  
There is no evidence of record to rebut the presumption that 
the veteran was exposed to Agent Orange during his service in 
Vietnam.  Thus, the sole issue in this case is whether his 
presumed exposure caused his later diagnosed peripheral 
neuropathy.  

Dr. Soueidan has treated the veteran since 1996 and over the 
course of extensive evaluations has entered a number of 
diagnostic impressions that have equivocated between whether 
the veteran possibly has peripheral neuropathy as a result of 
exposure to Agent Orange in service or probably does.  The 
difference is crucial, since service connection may not be 
predicated on a resort to speculation.  See, e.g., Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen).  Dr. Soueidan's diagnostic 
impression in May 1998 was peripheral neuropathy, "probably 
secondary to chemical exposure."  In correspondence dated in 
November 2000, Dr. Soueidan said that the veteran carried a 
diagnosis of peripheral neuropathy "that is believed to be 
related to his exposure to Agent Orange."  In correspondence 
dated in January 2003, Dr. Soueidan stated that he believed 
that the veteran's peripheral neuropathy "is probably 
related to his reported exposure to Agent Orange while 
serving in Vietnam."  

During the course of the prosecution of this claim, other 
causes for the peripheral neuropathy such as lumbar 
radiculopathy or diabetes have not been established.  Despite 
a family history of diabetes and reported symptoms in May 
1995 compatible with diabetes, the veteran's blood glucose 
level has been consistently within normal limits, and his 
Glycosylated Hemoglobin A1C level in June 2002 was also 
within normal limits.  Diabetes has not been diagnosed.  

Thus, the VA examiner noted in July 2002 that the veteran had 
undergone an excellent extensive work-up by his treating 
neurologist that had been negative for a causative agent for 
the peripheral neuropathy.  He said that the treating 
neurologist was making the "expected statement" that 
although the etiology of the disease was unclear, the only 
identifiable potential cause was his exposure to Agent 
Orange.  The VA examiner stated that this would never be 
proven one way or the other because he was unaware of any 
tests that would detect any long-term residual of Agent 
Orange.  The examiner went on to say that while the veteran's 
extensive evaluation had disclosed no clear etiology for the 
peripheral neuropathy, this was true in many such cases.  
While noting that he was not an Agent Orange expert, the 
examiner said that neuropathy is typically associated with 
Agent Orange exposure by ruling out other possibilities.  
Where, as here, there has been a completely negative work-up, 
and there is exposure to Agent Orange, it is presumed that 
Agent Orange is the cause.  The examiner therefore concluded 
that "it is at least as likely (50%) that the [veteran's] 
peripheral neuropathy was related to Agent Orange" simply 
because there was no other identifiable agent to which to 
attribute it.  However, the examiner also noted that there 
was no objective evidence as to the cause of the peripheral 
neuropathy, although there was much evidence of the presence 
of peripheral neuropathy.  

The Board notes, however, that in May 2003, VA gave notice 
that the Secretary had determined that a presumption of 
service connection based on exposure to Agent Orange used in 
Vietnam during the Vietnam era was not warranted for a number 
of disabilities, including "chronic persistent peripheral 
neuropathy."  68 Fed. Reg. 27,630 (May 20, 2003).  In 
accordance with the law, this determination took into account 
scientific studies conducted by the National Academy of 
Sciences (NAS).  See 38 U.S.C.A. § 1116(b)(2).  The initial 
NAS report, "Veterans and Agent Orange: Health Effects of 
Herbicides Used in Vietnam," was issued in July 1993.  A 
number of subsequent reports followed, with NAS issuing its 
fifth report in January 2003.  NAS found that there was 
inadequate or insufficient evidence of an association between 
exposure to Agent Orange and chronic persistent peripheral 
neuropathy.  Taking into account the available evidence and 
the NAS analysis, the Secretary found that the credible 
evidence against an association between Agent Orange exposure 
and chronic persistent peripheral neuropathy outweighed the 
credible evidence for such an association and determined that 
a positive association did not exist.  See 68 Fed. Reg. 
27,630, 27,636-7 (May 20, 2003); 38 U.S.C.A. § 1116(b)(3).  

The Board gives much more weight to the NAS analysis than to 
the opinion of the private treating neurologist because the 
NAS analysis is based on the most recent scientific and 
epidemiological data.  The opinion of the VA examiner that 
there is no objective evidence of an etiology for the 
peripheral neuropathy, considered in conjunction with the NAS 
analysis, shows that the most that can be determined without 
a resort to speculation is that the veteran's peripheral 
neuropathy is idiopathic in nature; it is of undetermined 
cause.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998) (Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

In these circumstances, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's chronic persistent peripheral neuropathy results 
from his presumed exposure to Agent Orange in service.  It 
follows that his claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

Service connection for peripheral neuropathy, to include as 
due to exposure to Agent Orange, is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

